             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LOUIS RODERICK OGDEN,               :      CIVIL NO. 1:19-CV-00609
                                    :
               Petitioner,          :
                                    :      (Chief Magistrate Judge Schwab)
      v.                            :
                                    :
SUPERINTENDENT ERIC TICE,           :
et al.,                             :
                                    :
               Respondents.         :

                                   ORDER
                                August 20, 2019

      For the reasons set forth in the accompanying memorandum (doc. 9), IT IS

ORDERED that the petition for writ of habeas corpus is DENIED and the Clerk

of Court is directed to close this case. IT IS FURTHER ORDERED that the

Pennsylvania Attorney General and Patrick L. Robinson are dismissed as

respondents.



                                           S/Susan E. Schwab
                                           Susan E. Schwab
                                           Chief United States Magistrate Judge
